             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00236-MR
           [CRIMINAL CASE NO. 1:18-cr-00017-MR-WCM-1]


MICHAEL DEWAYNE CLARK,      )
                            )
         Petitioner,        )
                            )
vs.                         )                 ORDER
                            )
UNITED STATES OF AMERICA, )
                            )
         Respondent.        )
___________________________ )

     THIS MATTER is before the Court on Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody [Doc. 1].

     Petitioner was charged in the underlying criminal case with Count One:

possession of an unregistered shotgun with a barrel length less than 18

inches, all in violation of 26 U.S.C. §§ 5841, 5861(d), and 5871; and Count

Two: being felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1).     [Criminal Case No. 1:18-cr-00017-MR-WCM (“CR”), Doc. 1:

Indictment].

     Petitioner pled guilty pursuant to a written Plea Agreement to Count

Two. [CR Doc. 14: Plea Agreement]. The Government agreed to dismiss
Count One after acceptance by the Court of Petitioner’s plea. [Id. at 1]. By

signing the written Plea Agreement, Petitioner expressly waived any

appellate and post-conviction rights except for claims of ineffective

assistance of counsel or prosecutorial misconduct. [Id. at 5].

     The probation office prepared a Presentence Investigation Report

(“PSR”) in advance of sentencing. The base offense level was found to be

22, but Plaintiff was found to be an Armed Career Criminal (ACCA) under

Chapter Four. This was based on four predicate convictions consisting of

one conviction for Armed Robbery in South Carolina and three convictions

for Felony Breaking and/or Entering in North Carolina. [CR Doc. 24 at ¶ 25].

The Petitioner’s Adjusted Offense Level was 34. [Id.]. Three total points

were deducted for acceptance of responsibility.         [Id. at ¶¶ 26, 27].

Accordingly, Petitioner’s Total Offense Level was 31.            [Id. at ¶ 28].

Petitioner’s criminal history category was VI. [Doc. 25 at 1]. The resulting

guidelines imprisonment range was 188 to 235 months, and the statutory

range was 15 years to life. [Doc. 24 at ¶¶ 88, 89].

     In a Judgment entered December 4, 2018, the Court sentenced

Petitioner to 188 months’ imprisonment. [CR Doc. 27]. On May 10, 2019,

Petitioner appealed the judgment to the Fourth Circuit Court of Appeals on

the ground that the Court’s use of the breaking and entering convictions to


                                      2
enhance his sentence was unconstitutional. [CR Doc. 29]. On May 13,

2019, the Fourth Circuit appointed counsel for Petitioner. [CR Doc. 32].

Petitioner’s appeal remains pending.

      Petitioner filed the instant § 2255 Motion to Vacate on August 1, 2019.

[Doc. 1]. A federal prisoner claiming that his “sentence was imposed in

violation of the Constitution or the laws of the United States, or that the court

was without jurisdiction to impose such sentence, or that the sentence was

in excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.” 28 U.S.C. § 2255(a).

      Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings . . .” in order to

determine whether the petitioner is entitled to any relief on the claims set

forth therein.

      Here, however, Petitioner has directly appealed his conviction and

sentence, and his appeal remains pending. A Section 2255 motion attacking

the same conviction and sentence that is the subject of a pending, direct

appeal is premature. See United States v. Gardner, 132 F.App’x. 467, 468

(4th Cir. 2005). As such, the Court will dismiss the Petitioner’s motion


                                        3
without prejudice and without addressing its merits. The Petitioner may refile

a Section 2255 Petition, if at all, once his appeal has been decided.

                                 ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s Motion to Vacate, Set

Aside or Correct Sentence under 28 U.S.C. § 2255 [Doc. 1] is DENIED and

DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.


                                 Signed: August 23, 2019




                                        4
